In Mandamus. On motion to dismiss. Sua sponte, an alternative writ is granted and the following briefing schedule is set for presentation of evidence and filing of briefs pursuant to S.Ct.Prac.R. X: The parties shall file any evidence they intend to present within 20 days of the date of this entry; relator shall file a brief within ten days of the filing of the evidence; respondents shall file a brief within 20 days after the filing of relator’s brief; and relator may file a reply brief within ten days after filing of respondents’ brief.
Moyer, C.J., and O’Donnell and Lanzinger, JJ., dissent and would dismiss the cause.